DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  No. 114.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the word “smoked” in line 5 should be replaced with –smoke--.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
Paragraph 3, Line 5:  The word “be” should be replaced with –by--.
Paragraph 4, Line 5:  The word “that” should be replaced with –than--.
Paragraph 6, Line 6:  The word “smoked” should be replaced with –smoke--.
Paragraph 9, Line 2:  It appears a word –end—is missing after “first open”.
Paragraph 10, Line 2:  The phrase “is coupled first open end” appears to be missing some words.
Paragraph 17, Line 2:  The phrase “is coupled first open end” appears to be missing some words.
Paragraph 39, Line 8:  The word “ow” should be replaced with –or--.
Paragraph 40, Line 2:  The word “entirely” should be replaced with –entirety--.
Paragraph 41, Line 4:  The word “some” should be replaced with –smoke--.
Paragraph 42, Line 12:  There is no link numbered “128” anywhere in Figure 2.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  The word “smoked” in line 7 should be replaced with –smoke--.  Also, the word “some” in line 8 of claim 1 should be replaced with –smoke--.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  Line 1 of claim 4 recites a “first open”.  A first open what?  Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  Lines 1-2 of claim 5 appears to have some words missing in “coupled first open end”.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  Lines 1-2 of claim 12 appear to have some word missing in “coupled first open end”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rossiter [U.S. 8,434,343].
For claim 1, the test kit (Title: testing of aspirating systems) taught by Rossiter includes the following claimed subject matter, as noted, 1) the claimed tube is met by the piping (Nos. 1a and 1b) arranged to channel smoke generated by a smoke generator (particulate generator No. 5), 2) the claimed mount is met by the attachment of the particulate generator in a predetermined orientation as seen in Figure 1 and a predetermined spacing relative to the smoke generator (spacing of the particulate No. 6 from the sampling point No. 2a), and 3) the claimed sensor arranged for coupling to the tube (i.e., seen in Figure 1) is met by the controller (No. 7) that is configured to generate data indicative of one or more property (Col. 6, Lns. 3-7: measure the time taken for particulate expelled from the generator to reach the detector…accurately determine transit time of the particulate) of the smoke generated by the particulate generator and channeled by the tube to monitor smoke generator performance (Col. 6, Lns. 23-27: enables precise quantities to be generated thereby helping ensure not only consistency but also that the aspirating system and other parts are not contaminated).
For claim 3, the testing arrangement of Rossiter also includes the smoke generator (No. 5) in conjunction with the test kit in a predetermined orientation as seen in Figure 1 and a predetermined spacing relative to the smoke generator (spacing of the particulate No. 6 from the sampling point No. 2a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 6, 8-11, 13, 14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rossiter in view of Ellwood et al [U.S. 5,670,946].
For claim 2, the testing apparatus of Rossiter includes a computer program product (Col. 6, Ln. 20: software control; storage means No. 10) that cause a processor (No. 8) to perform the following claimed steps, 1) the claimed acquiring data indicative of one or more property of the smoke is read on the specification (Col. 6, Lns. 3-7: measure the time taken for particulate expelled from the generator to reach the detector…accurately determine transit time of the particulate), and 2) comparing the data indicative of the one or more property to one or more predetermined value is also read on the specification (Col. 6, Lns. 34-36: recorded transit times can be compared with previous response times as well as original commissioning time).  However, the Rossiter reference does not mention indicating at a user interface performance of the smoke generator based on the comparison of the data indicative of the one or more property.
The Rossiter reference does, however, mention that data can be stored remotely at a computing device (Col. 6, Lns. 14-15) as well as the control unit (No. 7) being situated in a convenient location (Col. 6, Ln. 43) in which control, interpretation, and potential action could be accomplished remotely (Col. 6, Lns. 47-52), including at a great distance from the physical site itself.  Furthermore, smoke testing apparatus can and have used user interfaces in order to display test results to users.  The smoke detector testing apparatus taught by Ellwood is used for testing the sensitivity of a smoke detector having an aerosol producing means (No. 24) as well as well as tubes (Fig. 4) to convey the particulate to the smoke detector.  More importantly, the Ellwood reference also includes a control unit (No. 2) that includes a display (No. 8) in conjunction therewith.  As part of a test cycle (Col. 6, Lns. 31-36), the concentration of the aerosol at which a smoke detector is activated can be noticed using a lamp that is illuminated.  Furthermore, the display can indicate the concentration of aerosol at which the smoke detector was activated.
The obvious advantage of the display at the control unit found in Ellwood is that it provides a result of a test immediately and simply to a user in order to evaluate the performance of the smoke detector as well as the concentration of the aerosol generator.  Also, the Rossiter reference would benefit from a user interface as it also has data that needs to be evaluated and acted upon depending upon the result.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a user interface in the processing system of Rossiter for the purpose of readily conveying needed information to a user in order to fully comprehend the results of the test kit therein.
For claim 4, Figures 1-4 of Ellwood depicts the tubing (Nos. 15 and 17) with an open end (No. 33) above another open end (found in No. 16) relative to gravity.
For claim 6, the sensing reservoir (No. 29) of Ellwood is at one open end of the tubing (Fig. 1) and is used to detect smoke density (aerosol concentration, Abstract).
For claim 8, the smoke generating apparatus (Nos. 23 and 24) of Ellwood are mounted at the base of the sensing apparatus (Nos. 14-17) that consist of the tubes.  Also, Figure 1 of Rossiter depicts its control unit (No. 7) being situated in relation to the tube (No. 1b).
For claim 9, the test arrangement of Rossiter includes a sensor (controller No. 7) that performs the following claimed steps, 1) the claimed acquiring data indicative of one or more property of the smoke is read on the specification (Col. 6, Lns. 3-7: measure the time taken for particulate expelled from the generator to reach the detector…accurately determine transit time of the particulate), and 2) comparing the data indicative of the one or more property to one or more predetermined value is also read on the specification (Col. 6, Lns. 34-36: recorded transit times can be compared with previous response times as well as original commissioning time).  However, the Rossiter reference does not mention indicating at a user interface performance of the smoke generator based on the comparison of the data indicative of the one or more property.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 2 above.  The claimed link can be seen as the cable (No. 3) that connects the sensing assembly (No. 1) to the control unit (No. 2) of Ellwood.  Also, the control unit (No. 7) of Rossiter includes a processor (No. 8) that is linked within said control unit.
For claim 10, the Ellwood reference is used to detect smoke density (aerosol concentration, Abstract).
For claim 11, the Rossiter reference includes a smoke generator (particulate generator No. 5) and the test kit as recited in the rejection of claim 1 above in a predetermined orientation as seen in Figure 1 and a predetermined spacing relative to the smoke generator (spacing of the particulate No. 6 from the sampling point No. 2a).  A controller (processor No. 8) and memory (Col. 6, Ln. 20: software control; No. 10) are used to perform the following claimed steps, as noted, 1) the claimed acquiring data indicative of one or more property of the smoke is read on the specification (Col. 6, Lns. 3-7: measure the time taken for particulate expelled from the generator to reach the detector…accurately determine transit time of the particulate), and 2) comparing the data indicative of the one or more property to one or more predetermined value is also read on the specification (Col. 6, Lns. 34-36: recorded transit times can be compared with previous response times as well as original commissioning time).  However, the Rossiter reference does not mention indicating at a user interface performance of the smoke generator based on the comparison of the data indicative of the one or more property.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 2 above.
For claim 13, the sensing reservoir (No. 29) of Ellwood is at one open end of the tubing (Fig. 1) and is used to detect smoke density (aerosol concentration, Abstract).
For claim 14, the method of monitoring performance of a smoke generator (particulate generator No. 5) taught by Rossiter at a test arrangement including a smoke generator (No. 5) and a test kit including a tube (Nos. 1a, 1b), a mount (attachment of the particulate generator in a predetermined orientation as seen in Figure 1), and a sensor (control unit No. 7), wherein the tube is supported by the mount in a predetermined orientation and predetermined spacing relative to the smoke generator (spacing of the particulate No. 6 from the sampling point No. 2a) includes the following claimed steps, as noted, 1) the claimed generating smoke is achieved using the particulate generator (No. 5 producing particulate No. 6), 2) the claimed channeling the smoke generated by the smoke generator is achieved using the aspirator (No. 4), which may be a fan, 3) the claimed acquiring data indicative of one or more property of the smoke is read on the specification (Col. 6, Lns. 3-7: measure the time taken for particulate expelled from the generator to reach the detector…accurately determine transit time of the particulate), and 4) comparing the data indicative of the one or more property to one or more predetermined value is also read on the specification (Col. 6, Lns. 34-36: recorded transit times can be compared with previous response times as well as original commissioning time).  However, the Rossiter reference does not mention indicating at a user interface performance of the smoke generator based on the comparison of the data indicative of the one or more property.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 2 above.
For claim 18, the Ellwood reference is used to detect smoke density (aerosol concentration, Abstract).
For claim 19, the Rossiter reference mentions that different sizes (profiles) of particulate could be employed for different tests (Col. 6, Lns. 29-30).
For claim 20, the Rossiter reference can be used for calibration purposes (Col. 6, Ln. 33) of the fire detection system.

Claims 5, 7, 12, and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
As seen above, merely testing a smoke generating apparatus has been thought of in the prior art.  However, the specific properties of the smoke such as rise time, settling time, and smoke temperature have not been analyzed in conjunction with monitoring the performance of the generator.  Also, the specific method of forming the tube of transparent material in order to couple an optical sensor to smoke channeled by the tube is not found in any obvious combination of the prior art.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Purt et al [U.S. 3,693,401] places a housing over a detector under test.
Bute [U.S. 4,271,693] uses an extendable housing to test smoke detectors.
Minozzi, Jr. [U.S. 4,306,575] has an impeller mounted in a housing.
Schoenfelder et al [U.S. 4,374,329] uses a light source for a test apparatus.
Dards [U.S. 5,394,139] generates a smoke screen with density detector.
Mattis [U.S. 6,198,399] uses combustible elements in a test device.
Schneider et al [U.S. 6,769,285] presents a device of testing a fire alarm.
Pepper et al [U.S. 7,852,227] is a synthetic smoke generator and smoke detector tester.
Pepper [U.S. 8,966,952] is used to test hazard detectors.
Eichler [U.S. 10,152,878] provides a method for testing a hazard detector.
Jegodtka [U.S. 10,832,562] uses an unmanned vehicle for testing fire protection components.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
11/16/2021

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687